Citation Nr: 0302669	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  02-03 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an initial rating evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The veteran had active service from July 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which granted entitlement to service 
connection for PTSD and assigned a 30 percent initial 
disability rating.  The veteran timely filed disagreement 
with the assigned rating evaluation and perfected a 
substantive appeal.

The veteran provided oral testimony before the undersigned 
Member of the Board in New York, New York, in August 2002, a 
transcript of which has been associated with the claims file.


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (CAVC) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The Board observes that recently published regulations, 
effective February 22, 2002, permit the Board to obtain 
evidence and cure procedural defects without remanding.  They 
were, however, not intended to preclude a remand in certain 
circumstances. See 67 Fed. Reg. 3,099-3,016 (Jan. 23, 2002) 
(to be codified at 38 C.F.R. § 19.9, 19.31, 20.903 and 
20.1304).

The record indicates that during his July 1999 VA examination 
and in his August 2002 hearing testimony, the veteran 
reported that the symptoms associated with PTSD had worsened 
since his last examination and that his ability to socialize 
and work had been significantly adversely affected.  The 
veteran also indicated that he had been treated by a private 
psychiatrist for symptoms associated with his PTSD.  

In light of the aforestated averments made by veteran, the 
Board finds that it would be appropriate to obtain a VA 
social and industrial survey with a focus on the effects of 
PTSD on the veteran's ability to socialize and work prior to 
further review of his claim.  Accordingly, this is a matter 
which must be remanded under the recently published 
regulations as it is an RO function.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a)).

Accordingly, this case is remanded to the RO for further 
action as follows:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO should furnish the veteran the 
appropriate release of information forms 
in order to obtain copies of all VA and 
private medical records pertaining to 
current treatment for his service 
connected PTSD.  The RO should then 
obtain all records identified by the 
veteran that are not on file.  He should 
be informed that he has the opportunity 
to submit any additional evidence and 
arguments in support of his claim. 

3.  A social and industrial survey should 
be undertaken by the VA in order to 
determine the veteran's occupational 
training, employment history, social 
activities, and the effect of his 
service-connected disabilities upon daily 
functioning and employability.  The 
claims folder should be made available to 
the social worker in conjunction with the 
survey.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the nature and extent of 
severity of PTSD.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  The examiner must annotate 
the examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.  

The examiner should identify all of the 
veteran's associated symptomatology in 
order to determine the impairment caused 
by PTSD.  If there are other psychiatric 
disorders found, in addition to PTSD, the 
examiner should specify which symptoms 
are associated with each disorder(s).  If 
certain symptomatology cannot be 
dissociated from one disorder or another, 
it should be so indicated.  If a 
psychiatric disorder(s) other than PTSD 
is or are found on examination, the 
examiner should offer an opinion as to 
whether any such disorder is causally or 
etiologically related to PTSD, and, if 
not related, whether PTSD has any effect 
on the severity of any other psychiatric 
disorder.  

Following evaluation, the examiner should 
assign a numerical code under the Global 
Assessment of Functioning Scale (GAF) 
provided in the Diagnostic and 
Statistical Manual for Mental Disorders 
(DSM-IV), in relation to the veteran's 
impairment for PTSD.  It is imperative 
that the examiner include a definition of 
the numerical code assigned under DSM-IV.  
The presence or absence of symptoms 
enumerated in the rating criteria should 
be specifically noted.  If the historical 
diagnosis of PTSD is changed following 
examination, the examiner should state 
whether the new diagnosis represents 
progression of the prior diagnosis, 
correction of an error in the prior 
diagnosis, or development of a new and 
separate condition.  

The examiner must express an opinion as 
to the impact of PTSD on the veteran's 
ability to work, and whether PTSD has 
rendered him unemployable.  If it is felt 
that a temporary period of 
hospitalization and observation would 
materially assist in evaluating the 
current nature and extent of severity of 
PTSD, the RO should arrange for such 
admission. 

5.  Thereafter, the RO should review the 
claims file to ensure that all of the 
above requested development has been 
completed.  In particular, the RO should 
review the requested social and 
industrial survey and examination report 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand and if they are 
not, the RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure compliance 
and further remand will be mandated.  
Stegall v. West, 11 Vet. App. 268 (1998).

In addition, the RO must review the 
claims file to ensure that any 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
104-475 is completed.  In particular, the 
RO should ensure that the new 
notification requirement and development 
procedures contained in sections 3 and 4 
of the Act are fully complied with and 
satisfied.

6.  After undertaking any development 
deemed essential in addition to that 
specified above, the RO should 
readjudicate the claim of entitlement to 
an initial evaluation in excess of 30 
percent for PTSD.  The RO must document 
its consideration of the applicability of 
the criteria of 38 C.F.R. § 3.321(b)(1) 
(2002).

If the benefit sought on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded. 
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO; however, the veteran is hereby notified that failure 
to report for a scheduled VA examination(s) without good 
cause shown may adversely affect the outcome of his claim for 
an increased evaluation for PTSD.  38 C.F.R. § 3.655 (2002).



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board is appealable to the CAVC.  This remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2002).


